Citation Nr: 0424233	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  98-17 893A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had service in the U.S. Marine Corps from July 
1989 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania.  This case was remanded by the 
Board in March 2000 for further development.  In September 
2001, while the case was in remand status, jurisdiction over 
the case was transferred to the Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania.

The record reflects that the veteran has been incarcerated 
for a number of years.  In October 1998 he requested a 
hearing before a hearing officer at the Pittsburgh, 
Pennsylvania Regional Office in connection with the instant 
claim.  In January 1999 VA notified the prison counselor 
designated by the veteran to arrange for the hearing that VA 
would not hold a hearing at the veteran's place of 
incarceration; the veteran has not since indicated that he 
still wants a local hearing.  In June 1999 he requested a 
hearing before a Veterans Law Judge in Washington, DC, but 
indicated that he could not attend because of his 
incarceration.  He indicated that he would accept a Board 
hearing held at his place of incarceration, if possible, but 
that if such an arrangement could not be made, he would 
forego a hearing in his case.

Since neither the ROIC nor the Board conducts hearings at 
penal institutions, and as the veteran has indicated that he 
will not be able to attend a hearing before the Board in 
Washington, DC, the Board concludes that the veteran is no 
longer seeking a hearing before either the ROIC or the Board 
in this case.  If the veteran does in fact still desire a 
hearing in connection with his claim, he should so notify VA.

In a November 1998 statement, the veteran raised the issue of 
entitlement to service connection for psychiatric disability 
other than PTSD.  This matter is therefore referred to the 
ROIC for appropriate action.

The appeal is REMANDED to the ROIC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD as the result of 
several incidents in service.  He contends that he was 
verbally abused in basic training.  He also contends that he 
either killed or severely injured an airman named T.B. in a 
fight in 1990.  The veteran also alleges that while in 
Somalia he was exposed to potential danger while accompanying 
U.S. Army convoys; that he was 50 yards from his base when a 
firefight broke out; that he awoke one morning to witness 
U.S. attack helicopters providing fire support to soldiers in 
a nearby city; and that he killed a Somali citizen in order 
to retrieve a firearm for a U.S. Army Sergeant.

On file are service personnel records for T.B. showing that 
he was punished for drunk and disorderly conduct on October 
12, 1990; the records do not mention any altercation with the 
veteran.  The veteran's service records show that the veteran 
presented on October 15, 1990, for X-ray studies of both 
hands and his right wrist, at which time the radiologist 
noted that the veteran "used hands to pound someone's face 
earlier tonight."

The service personnel records for the veteran also show that 
he served in Somalia from December 1992 to March 1993 as a 
wireman participating in Operation Restore Hope.  In June 
2003 the ROIC contacted the U.S. Marine Corps Historical 
Center (MCHC) and provided that agency with the veteran's 
statements as to certain experiences in Somalia; the MCHC was 
not provided with the veteran's statements concerning his 
experiences in basic training, the firefight incident in 
Somalia, or the attack helicopter incident in Somalia.  In 
response to the June 2003 request the MCHC provided, without 
any enclosure letter, the Command Chronologies for the 
veteran's unit covering the period from January 1992 to 
December 1993.  

Given that the June 2003 request by the ROIC did not 
encompass all of the stressor incidents claimed by the 
veteran, the Board is of the opinion that further attempts to 
verify his claimed stressors through the MCHC are warranted.  
The Board is also of the opinion that the ROIC should contact 
the U.S. Armed Services Center for Unit Records Research 
(CURR) in order to attempt verification of some of the 
claimed stressor incidents occurring in Somalia.  In this 
regard, the Board points out that the veteran contends he was 
accompanying U.S. Army personnel when he was exposed to 
dangerous situations in Somali cities, and that he was 
accompanying an Army Sergeant when he killed a Somali 
national.  The Board finds that those two stressor incidents, 
if they did occur, would as likely have been recorded in 
records maintained by the Army as in records maintained by 
the Marine Corps.

The Board also notes that on file are medical records from 
the facility at which the veteran is currently incarcerated 
which show that he was diagnosed in May 2001 with PTSD by a 
physician.  In March 2002, another individual treating the 
veteran diagnosed him with PTSD, noting that there were three 
incidents in the veteran's history in which he either killed 
or seriously injured another individual; he indicated that 
the first such incident occurred at the age of 18, and that 
the other two occurred after service.  The record reflects 
that the veteran has not been afforded the opportunity to be 
examined by or on behalf of VA in connection with the instant 
appeal.  The Board is of the opinion that the veteran should 
be afforded the opportunity to attend such an examination, if 
such can be arranged.

Accordingly, this case is REMANDED to the ROIC for the 
following actions:

1.  The ROIC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records pertinent to the claim for 
service connection for PTSD.  With any 
necessary authorization from the veteran, 
the ROIC should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.

2.  If the ROIC is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  The ROIC should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the ROIC should review the file and 
prepare a summary of the veteran's 
alleged service stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the veteran's DD 214 and other 
service personnel records should be sent 
to the following:

A.  The United States Marine Corps 
Historical Center.  The MCHC should 
be provided with a copy of any 
information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors, particularly with respect 
to his claimed experiences in basic 
training and his contentions that 
during Operation Restore Hope in 
Somalia a firefight broke out at his 
base 50 yards from his position, and 
that he witnessed U.S. attack 
helicopters provide supporting fire 
to soldiers in a nearby city.

B.  The U.S. Armed Services Center 
for Unit Records Research.  The CURR 
should be provided with a copy of 
any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors, particularly with respect 
to his contentions that during 
Operation Restore Hope he 
accompanied U.S. Army personnel into 
dangerous areas, that a firefight 
broke out at his base 50 yards from 
his position, that he witnessed U.S. 
attack helicopters provide 
supporting fire to soldiers in a 
nearby city, and that while 
accompanying a U.S. Army Sergeant to 
an Army base he shot and killed a 
Somali national.

4.  After completing the above actions, 
the RO should then prepare a list of all 
confirmed stressors.

5.  In the event any of the veteran's 
claimed stressors are confirmed, and if 
such can be arranged in view of his 
incarceration, the veteran should then be 
afforded a VA psychiatric examination by 
a physician with appropriate expertise to 
determine the nature, extent and etiology 
of any psychiatric disorders present.  
The veteran is incarcerated, so 
cooperation with his facility of 
incarceration will be necessary.  The 
examiner should be provided a copy of the 
list of verified stressors.

All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  A diagnosis of PTSD under DSM 
IV criteria should be made or ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis, and the 
examiner should state whether stress 
associated with the veteran's altercation 
in October 1990 is sufficient by itself 
to have caused the veteran's claimed 
post-traumatic stress disorder.  If PTSD 
is not diagnosed, the examiner should 
explain why the diagnosis was not made.  
The rationale for all opinions expressed 
should be provided.  The claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims file was made.  

6.  If a VA examination is not possible, 
but an examination by a physician at the 
incarcerating facility is possible, the 
ROIC should make arrangements for such 
examination. 

7.  Thereafter, the ROIC should review 
the record and ensure that all 
development actions have been conducted 
and completed in full.  The ROIC should 
then undertake any other action required 
to comply with the notice and duty-to-
assist requirements of the VCAA and VA's 
implementing regulations.  Then, the ROIC 
should re-adjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the ROIC should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the ROIC.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the ROIC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	


                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


